EXHIBIT 10.1
[http://www.sec.gov/Archives/edgar/data/1712543/000139160919000060/ex101_subagmnt.htm]

 

ANDOVER NATIONAL CORPORATION

A Delaware corporation

_________________________________

SUBSCRIPTION AGREEMENT

FOR

CLASS A COMMON STOCK

_________________________________

 

 

 

INSTRUCTIONS TO SUBSCRIBERS

ANDOVER NATIONAL CORPORATION

a Delaware corporation

Persons wishing to subscribe for shares of Class A Common Stock, $0.001 par
value (“Common Shares”) of ANDOVER NATIONAL CORPORATION, a Delaware corporation
(the “Company”) are required to complete the documents listed below as part of
this Subscription Agreement. PLEASE DO NOT REMOVE ANY OF THE DOCUMENTS.

1.       Subscription Agreement. Each subscriber must complete the Subscription
Agreement in the following manner:

(a)       Please read Section A carefully; it contains representations and
warranties to be made by the subscriber on which the Company will rely.

(b)       Please read Sections B, C, and D carefully; they contain important
terms and conditions concerning your purchase and ownership of the Common
Shares.

(c)       Complete Sections E and F by inserting the amount of your subscription
and/or other information called for in those sections.

(d)       Complete and sign the attached signature page.

(e)       Please read carefully the risk factors enumerated in Exhibit C, which
contains certain important risk factors concerning your proposed investment in
the Common Shares.

2.       Investor Questionnaire. Each subscriber must read carefully, complete
and sign the Investor Questionnaire attached as Exhibit A. For purposes of this
offering, you must demonstrate that you meet the investor suitability standards
set forth below:

Investor Suitability Standards

Investment in the Company involves certain risks and is suitable only for
persons of adequate financial means who have no need for liquidity with respect
to this investment and who can afford the risk of a complete loss of their
investment.

Each investor must be, and must represent and warrant to the Company, that such
investor is an Accredited Investor as defined in the Securities Act of 1933, as
amended (the “Securities Act”). “Accredited Investors” as defined in the
Securities Act are those who, at the time of the sale of the Common Shares, fall
within certain categories enumerated in Rule 501(a) of Regulation D promulgated
under the Securities Act, including any of the following:

(a)Any individual who had an individual income in excess of $200,000 (or joint
income with his or her spouse of $300,000) in the last two years and who
reasonably expects an individual income in excess of $200,000 (or such joint
income in excess of $300,000) in the current year. For purposes of this
offering, individual and joint income shall equal adjusted gross income, as
reported in the investor’s federal tax return (less, for individual income only,
any income attributed to a spouse or to property owned by a spouse) and
increased by the following amounts (but not, for individual income only, any
amounts attributable to a spouse or to property owned by a spouse): (i) the
amount of any tax exempt interest received; (ii) the amount of losses claimed as
a limited partner in a limited partnership; (iii) any deduction claimed for
depletion; (iv) amounts contributed to an IRA or Keogh retirement plan; (v)
alimony paid; and (vi) any amount by which income for long-term capital gains
has been reduced in arriving at adjusted gross income pursuant to the provisions
of Section 1202 of the Internal Revenue Code of 1986, as amended (the “Code”);

(b)Any individual whose individual net worth, or joint net worth with that
individual’s spouse, exceeds $1,000,000 (excluding the value of their primary
residence);

(c)Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
defined in Section 2(13) of the Securities Act; any investment company
registered under the Investment Company Act of 1940, as amended, or a business
development company as defined in Section 2(a)(48) of the Securities Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended; any employee benefit plan within the meaning of Title 1 of
the Employee Retirement Income Security fiduciary, as defined in Section 3(21)
of ERISA, that is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

(d)Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

(e)Any organization described in Section 501(c)(3) of the Code, a business
trust, or partnership with assets in excess of $5,000,000 not specifically
formed for the purpose of investing in the Company;

(f)Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of the
Securities Act; or

(g)Any entity, all of whose equity owners are accredited investors.



 i 

 



Each investor must also make certain additional representations to the general
effect that such investor:

(a)does not have an overall commitment to investments that are not readily
marketable that is disproportionate to his or her net worth, and that his or her
investment in the Company will not cause such overall commitment to become
excessive;

(b)has adequate net worth and means of providing for his or her current needs
and personal contingencies to sustain a complete loss of his or her investment
in the Company at the time of investment, and has no need for liquidity in his
or her investment in the Company;

(c)is acquiring Common Shares for his or her own account, for investment only,
and not with a view toward resale or distribution;

(d)is aware that he, she, or it may not be able to liquidate his, her, or its
investment in the event of emergency or for any other reason because the
transferability of Common Shares will be subject to restrictions on resales
imposed by the Securities Act and the securities laws of certain states; and

(e)understands that an investment in the Common Shares involves substantial
risks and that he, she, or it is fully cognizant of an understands all of the
risk factors relating to a purchase of the Shares, including, without
limitation, those risks set forth in Exhibit C attached hereto.

In addition, an investment in the Company must not exceed ten percent (10%) of
an investor’s net worth.

The Company, in its sole discretion, reserves the right to reject subscriptions
from those who meet the suitability requirements or to accept subscriptions from
subscribers who do not meet all of the above suitability standards but who are
otherwise qualified to purchase Common Shares.

Please follow the instructions to the Investor Questionnaire. If you have
questions concerning any of the information called for, you may ask your lawyer,
accountant or the Company for assistance.

3.       “Bad Actor” Questionnaire. If applicable, subscribers must read
carefully, complete and sign the “Bad Actor” Questionnaire attached as Exhibit
B.

Rule 506 of Regulation D, promulgated by the Securities and Exchange Commission
(“SEC”) under the Securities Act, provides an exemption from the registration
requirements of the Securities Act for offerings made to “Accredited Investors.”
That exemption, however, is not available where any person participating in the
offering is disqualified due to specified past misconduct. The “Bad Actor”
Questionnaire aims to determine whether any person responsible for the Offering
described is so disqualified. The Company and its counsel will rely on your
answers in determining whether an exemption is available for the Offering.



 ii 

 

 

Please follow the instructions to the “Bad Actor” Questionnaire. If you have
questions concerning any of the information called for, you may ask your lawyer,
accountant, or the Company for assistance.

4.       Wire Transfer. Please wire transfer the funds to the following account:

Bank Name   Routing Instructions   SWIFT Code:   Account Information   Reference
Information  

 iii 

 

SUBSCRIPTION AGREEMENT

_____________________________

ANDOVER NATIONAL CORPORATION

Andover National Corporation

333 Avenue of Americas, Suite 2000

Miami, Florida 33131-2185

Ladies and Gentlemen:

The undersigned hereby applies to acquire shares of Class A Common Stock, $0.001
par value (“Common Shares”), of ANDOVER NATIONAL CORPORATION, a Delaware
corporation (the “Company”), in accordance with the terms of this Subscription
Agreement, with respect to the offering by the Company (the “Offering”) of up to
10,000,000 Common Shares at a price of $10.00 per share, for an aggregate
offering of up to $100,000,000.

Subject to the terms and conditions of this Subscription Agreement, the
undersigned (i) hereby subscribes for the Common Shares indicated on the
signature page hereof for the dollar amount indicated thereon; and (ii) hereby
tenders an executed Subscription Agreement together with the undersigned’s
completed Investor Questionnaire attached hereto as Exhibit A and, if
applicable, the undersigned’s completed “Bad Actor” Questionnaire attached
hereto as Exhibit B.

This subscription is irrevocable (except as may otherwise be provided herein)
but may be rejected by the Company in its sole discretion.

INSTRUCTIONS

Please complete the Subscription Agreement in the following manner:

1.       Please read Section A carefully; it contains representations and
warranties to be made by the subscriber on which the Company will rely.

2.       Please read Sections B, C, and D carefully; they contain important
terms and conditions concerning your purchase and ownership of the Common
Shares.

3.       Complete Sections E and F by inserting the amount of your subscription
and/or other information called for in those sections.

4.       Complete and sign the signature page.

5.       Please read carefully the risk factors enumerated in Exhibit C, which
contains certain important risk factors concerning your proposed investment in
the Common Shares.

  

 

 

A.                Representations and Warranties of the Investor. The
undersigned investor acknowledges, represents, warrants and agrees as follows:

1.                  The undersigned has received, thoroughly read, and
understands this Subscription Agreement. The undersigned has relied only on the
information provided to him, her, or it in the Confidential Offering Memorandum
dated January 24, 2019, regarding a purchase of the Common Shares. The
undersigned acknowledges that all documents, records, and books pertaining to
this investment have been made available for inspection by the undersigned, his,
her, or its attorney and/or his, her, or its accountant. The undersigned and/or
his, her, or its advisor(s) have had a reasonable opportunity to ask questions
of and receive answers from the Company or a person or persons acting on its
behalf, concerning the terms and conditions of the offering, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense. All such questions have been answered to the
full satisfaction of the undersigned. No oral representations have been made or
oral information furnished to the undersigned or his, her, or its advisor(s)
upon which the undersigned has relied in connection with the offering.

2.                  The undersigned (a) is qualified by its knowledge and
experience in financial and business matters to evaluate the merits and risks of
an investment in the Common Shares and to make an informed decision relating
thereto, (b) has adequate means of providing for his, her or its current needs
and possible personal contingencies, (c) has no need for liquidity in this
investment, (d) is able to bear the substantial economic risks of an investment
in the Company for an indefinite period, (e) at the present time, can afford a
complete loss of such investment, and (f) does not have an overall commitment to
investments that are not readily marketable that is disproportionate to the
undersigned’s net worth, and the undersigned’s investment in the Company will
not cause such overall commitment to become excessive.

3.                  The undersigned is an “accredited investor” (as set forth in
the Investor Questionnaire accompanying this Subscription Agreement) and the
undersigned’s total investment in the Company does not exceed ten percent (10%)
of the undersigned’s net worth or joint net worth with the undersigned’s spouse.

4.                  The undersigned understands that the investment in the
Company involves substantial risks and acknowledges that he, she, or it is fully
cognizant of and understands all of the risk factors relating to the purchase of
the Common Shares, including, without limitation, those risk set forth on
Exhibit C attached hereto.

5.                  The undersigned understands that the Common Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Common Shares as
principal for its own account and not with a view to or for distributing or
reselling such Common Shares or any part thereof in violation of the Securities
Act or any applicable state securities law, has no present intention of
distributing any of such Common Shares in violation of the Securities Act or any
applicable state securities law, and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Common Shares in violation of the Securities Act or any
applicable state securities law. The undersigned is acquiring the Common Shares
hereunder in the ordinary course of its business.



 2 

 

 

6.                  The undersigned understands that the Common Shares have not
been registered with or reviewed by the United States Securities and Exchange
Commission (“SEC”) and have not been filed with or reviewed by any state
securities administrators because of the private or limited nature of the
offering.

7.                  The undersigned understands that neither the offering nor
the sale of the Common Shares has been registered under the Securities Act in
reliance upon an exemption therefrom. The undersigned understands that the
Common Shares must be held indefinitely unless the sale or other transfer
thereof is subsequently registered under the Securities Act or an exemption from
such registration is available. The undersigned further understands that the
Company is under no obligation to register the Common Shares on his or her
behalf or to assist him, her, or it in complying with any exemption from
registration.

8.                  All information that the undersigned has provided to the
Company in the Investor Questionnaire and “Bad Actor” Questionnaire or otherwise
concerning himself or herself, his, her, or its residency, his, her or its,
investor status, financial position and knowledge and experience in financial,
tax, and business matters is correct and complete as of the date set forth at
the end hereof, and if there should be any adverse change in such information
prior to acceptance of his, her, or its subscription, the undersigned will
immediately provide the Company with such information.

9.                  The undersigned, if a corporation, partnership, limited
liability company, trust, or other entity, is authorized and otherwise duly
qualified to purchase and hold the Common Shares; such entity has its principal
place of business as set forth on the signature page hereof; and, such entity
has not been formed for the specific purpose of acquiring Common Shares.

10.              The execution and performance hereof violates no order,
judgment, injunction, agreement, or controlling document to which the
undersigned is bound. If an entity, (i) the undersigned is duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it has been formed; (ii) the undersigned has the right and power under its
organizational documents to execute, deliver, and perform its obligations
hereunder; (iii) this Subscription Agreement has been duly authorized by all
necessary action on the part of all officers, directors, partners, stockholders,
and trustees, and will not violate any agreement to which the undersigned is a
party; and (iv) the individual executing and delivering this Subscription
Agreement has the requisite right, power, capacity, and authority to do so on
behalf of its organization.

11.              The undersigned represents and warrants that: (i) the
undersigned has a prior substantial pre-existing relationship with the Company,
the undersigned is not investing in the Offering in connection with or as a
result of any registration statement on Form S-1, filed with the SEC by the
Company, and (ii) no Securities were offered or sold to it by means of any form
of general solicitation or general advertising, and in connection therewith, the
undersigned did not (A) receive or review any advertisement, article, notice, or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed

 3 

 

 

circuit, or generally available; or (B) attend any seminar meeting or industry
investor conference whose attendees were invited by any general solicitation or
general advertising; or (C) observe any website or filing of the Company with
the SEC in which any offering of securities by the Company was described and as
a result learned of any offering of securities by the Company.

12.              The undersigned understands and agrees that the Company, in its
sole discretion, reserves the right to accept or reject this or any other
subscription for Common Shares, in whole or in part.

B.                 Representations and Warranties of the Company.

1.                  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the requisite corporate power and authority to own and operate its
properties and assets, to carry on its business as presently conducted, to
execute and deliver this Subscription Agreement, to issue and sell the Common
Shares, and to perform its obligations pursuant to this Subscription Agreement
and the Company’s Certificate of Incorporation. The Company is presently
qualified to do business as a foreign corporation in each jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
adverse effect on the Company’s financial condition or business as now conducted
(a “Material Adverse Effect”).

2.                  The Common Shares, when issued and delivered and paid for in
compliance with the provisions of this Subscription Agreement, will be validly
issued, fully paid, and nonassessable. The Common Shares will be free of any
liens or encumbrances, other than any liens or encumbrances created by or
imposed upon the investors; provided, however, that the Common Shares are
subject to restrictions on transfer under federal and/or state securities laws
and as set forth herein.

3.                  All corporate action on the part of the Company and its
directors, officers, and stockholders necessary for the authorization,
execution, and delivery of the Subscription Agreement by the Company, the
authorization, sale, issuance, and delivery of the Common Shares, and the
performance of all of the Company’s obligations under the Subscription Agreement
has been taken or will be taken prior to the issuance of the Common Shares. This
Subscription Agreement, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except (i) as limited by laws of general
application relating to bankruptcy, insolvency, and the relief of debtors and
(ii) as limited by rules of law governing specific performance, injunctive
relief, or other equitable remedies and by general principles of equity.

4.                  The Company has good and marketable title to its properties
and assets, and has good title to all its leasehold interests, in each case
subject to no material mortgage, pledge, lien, lease, encumbrance, or charge,
other than (i) liens for current taxes not yet due and payable, (ii) liens
imposed by law and incurred in the ordinary course of business for obligations
not past due, (iii) liens in respect of pledges or deposits under workers’
compensation laws or similar legislation, and (iv) liens, encumbrances, and
defects in title which do not in any case materially detract from the value of
the property subject thereto or have a Material Adverse Effect, and which have
not arisen otherwise than in the ordinary course of business.

5.                  The Company is not in violation of any material term of its
certificate of incorporation or bylaws, each as amended to date, or, to the
Company’s knowledge, in any material respect of any term or provision of any
material indebtedness, contract or agreement to which it is party which would
have a Material Adverse Effect. To the Company’s knowledge, the Company is not
in violation of any federal or state statute, rule, or regulation applicable to
the Company the violation of which would have a Material Adverse Effect. The
execution and delivery of this Subscription Agreement by the Company, the
performance by the Company of its obligations pursuant to this Subscription
Agreement, and the issuance of the Common Shares, will not result in any
material violation of, or materially conflict with, or constitute a material
default under, the Company’s Certificate of Incorporation or Bylaws, each as may
be amended to date.



 4 

 

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of the Company’s
execution of the signature page hereof. If those representations and warranties
shall not be true and accurate in all material respects prior to the Company’s
execution of the signature page hereof, the Company shall immediately give
written notice to the undersigned specifying which representation and warranties
are not so true and accurate in all material respects and the reason therefor.

C.                 Restrictions on Transfer and Additional Agreements.

1.                  Securities Laws. The Common Shares have not been registered
under the Securities Act nor under any state securities laws and unless so
registered may not be transferred, sold, pledged, hypothecated, or otherwise
disposed of unless an exemption from such registration is available. Such
transfer may be made only, if requested by the Company, upon receipt by the
Company of an opinion of counsel to the undersigned, reasonably acceptable to
the Company, to the effect that the proposed transfer will not violate the
provisions of the Securities Act, or the rules and regulations promulgated under
such act.

2.                  Indemnity. The undersigned acknowledges that the undersigned
understands the meaning and legal consequences of this Section C, and the
undersigned hereby agrees to indemnify and hold harmless the Company, its
representatives, and each officer and director thereof from and against any and
all loss, damage, or liability (including all attorneys’ fees and costs incurred
in enforcing this indemnity provision) due to or arising out of (a) the
inaccuracy of any representation or the breach of any warranty of the
undersigned contained in, or any other breach of, this Subscription Agreement,
(b) any transfer of the Common Shares in violation of the Securities Act or the
securities or “blue sky” laws of any state or other jurisdiction, or the rules
and regulations promulgated under such act or laws, (c) any transfer of the
Common Shares not in accordance with this Subscription Agreement, or (d) any
untrue statement or omission to state any material fact in connection with the
representations and warranties of the investor or with respect to the facts and
representations supplied by the undersigned to counsel to the Company upon which
its opinion as to a proposed transfer shall have been based.

 

3.                  Legend and Stop Transfer Orders. Unless the Common Shares
have been registered under the Securities Act, upon the issuance of the Common
Shares, the Company shall instruct its transfer agent to enter stop transfer
orders with respect to such Common Shares and all certificates representing the
Common Shares shall bear on the face thereof substantially the following legend,
and any other legend deemed appropriate by counsel to the Company:

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under any state law and, except pursuant
to an effective registration statement under such Act and other laws, may not be
offered, sold, transferred, or otherwise disposed of without an opinion of
counsel, satisfactory to the Company, that such disposition may be made without
such registration.”

D.                Miscellaneous.

1.                  The undersigned agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this offering (and the costs and
expenses of defending against such liability or asserted liability) for which
the undersigned or any of its representatives is responsible.

2.                  The undersigned agrees not to transfer or assign this
Subscription Agreement, or any of the undersigned’s interest herein, and further
agrees that the transfer or assignment of the Common Shares acquired pursuant
hereto shall be made only in accordance with the conditions and restrictions
contained herein, and in all applicable laws and regulations.



 5 

 

 

3.                  All statements, representations, warranties, covenants, and
agreements in this Subscription Agreement shall be binding on the parties hereto
and shall inure to the benefit of the respective successors and permitted
assigns of each party hereto. Nothing in this Subscription Agreement shall be
construed to create any rights or obligations except among the parties hereto,
and no person or entity shall be regarded as a third-party beneficiary of this
Subscription Agreement.

4.                  The undersigned agrees that the undersigned may not cancel,
terminate, or revoke this Subscription Agreement or any agreement of the
undersigned made hereunder, except as otherwise specifically provided herein,
and that this Subscription Agreement shall survive the death or disability of
the undersigned and shall be binding upon the undersigned’s heirs, executors,
administrators, successors, and assigns.

5.                  Any of the representations, warranties, acknowledgments, or
agreements made herein by the undersigned notwithstanding, the undersigned does
not hereby or in any other manner waive any rights granted to the undersigned
under federal or state securities laws.

6.                  This Subscription Agreement constitutes the entire agreement
between the Company and the undersigned with respect to the subject matter
hereof and may be amended only by a writing executed by the Company and the
undersigned.

 6 

 

 

7.                  This Subscription Agreement shall be enforced, governed, and
construed in all respects in accordance with the laws of the State of Delaware,
without regard to conflict of laws provisions that would require the application
of the laws of another jurisdiction, and the securities laws of the United
States of America.

8.                  Within ten (10) business days after receipt of a written
request from the Company, the undersigned agrees to provide such information and
to execute and deliver such documents as reasonably may be necessary to comply
with any and all laws, rules, and regulations to which the Company is subject.

9.                  The representations and warranties of the undersigned set
forth herein shall survive the sale of the Common Shares pursuant to this
Subscription Agreement.

10.              Any notice or other communication given hereunder shall be in
writing and sent (a) by email (receipt confirmed), (b) by a recognized overnight
delivery service (charges prepaid), or (c) by messenger, addressed to ANDOVER
NATIONAL CORPORATION, 333 Avenue of the Americas, Suite 2000, Miami, Florida
33131-2185, Attention: Investor Relations, Email: IR@andovernational.com, with a
copy to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue,
New York, New York 10017, Attention: Kenneth R. Koch, Esq and Daniel A.
Bagliebter, Esq., Email: krkoch@mintz.com and dabagliebter@mintz.com. Notices
shall be deemed given only when received.

11.              The terms and provisions of this Subscription Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Subscription
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

12.              The parties hereto acknowledge and agree that: (i) each party
has had the opportunity to have counsel review the terms and provisions of this
Subscription Agreement; (ii) the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Subscription Agreement; and (iii) the terms and
provisions of this Subscription Agreement shall be construed fairly as to the
parties hereto and not in favor of or against any party, regardless of which
party was generally responsible for the preparation of this Subscription
Agreement. Whenever used herein, the singular number shall include the plural,
the plural shall include the singular, the use of any gender shall include all
persons.

13.              The headings and captions of the various subdivisions of this
Subscription Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

 7 

 

 

14.              Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers, or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

15.              This Subscription Agreement may be executed in counterparts.
Upon the execution and delivery of this Subscription Agreement by the
undersigned, this Subscription Agreement shall become an irrevocable binding
obligation of the undersigned with respect to the purchase of Common Shares as
herein provided, except as may otherwise be provided herein, subject, however,
to the right hereby reserved to the Company to enter into the same agreements
with other investors.

[Remainder of page intentionally left blank]

 8 

 

E.                 Subscription.

The undersigned hereby subscribes for _________________ Common Shares in the
Company for an aggregate purchase price of $_________________ ($10.00 per share)
in accordance with the terms of the Subscription Agreement.

F.                  Form of Ownership. Please indicate the form of ownership you
desire.

_______Individual or entity or trust (one signature required, unless otherwise
required by organization documents)

_______Joint Tenants with right of survivorship (both parties must sign)
Tenants-in-Common (all parties must sign)

_______Community Property (one signature required if Common Shares held in one
name, i.e., ranging spouse; two signatures required if Common Shares are held in
both names)



Please PRINT here the exact name(s) in which you wish the Common Shares
registered.



 

ACCEPTED

ANDOVER NATIONAL CORPORATION

By: _____________________________

 

Name: _____________________________

 

Title: _____________________________

 

Dated: ______________________, 2019

 9 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

FOR INDIVIDUALS

If the Common Shares are to be owned by joint tenants or tenants-in-common, all
tenants must sign. If the Common Shares are to be owned as community property,
one signature is required if they are to be held in one name and two signatures
are required if they are to be held in both names.

Investor #1 Investor #2



Signature



Signature



Social Security Number



Social Security Number



Print Name



Print Name



E-mail Address



E-mail Address

Residence Address:







Residence Address:







Executed at:



City

Executed at:



City

This ___ day of ______________, 2019 This ___ day of ______________, 2019

 

Mailing Address

(if different from residence address):







 10 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

FOR CORPORATE INVESTORS

Note: An officer duly authorized to bind the corporation must sign and include
copies of the corporation’s articles or certificate of organization or
incorporation and bylaws (and any amendments) and corporate resolutions or other
documents authorizing the officer to sign on behalf of the corporation, which
copies must be certified by the corporate secretary or clerk as true and
correct.



Exact Name of Corporation (please print or type)

By:

Signature of Authorized Officer



Signing Officer’s Name and Title (please print or type)

Taxpayer Identification No.:

E-mail Address:

Address of Principal

Corporate Offices:









Mailing Address:

(if different):









Attention:

Executed at _______________________, ____________________

CityState

This ______ day of _____________, 2019.



 11 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

FOR PARTNERSHIP/LIMITED LIABILITY COMPANY INVESTORS

Note: A partner, manager or member duly authorized to bind the partnership or
limited liability company must sign.



Exact Name of Corporation (please print or type)

By:

Signature of Authorized General Partner/Manager/Member



Name and Title of Signing General Partner/Manager/Member (please print or type)

Taxpayer Identification No.:

E-mail Address:

Principal Business Offices:









Mailing Address:

(if different):









Attention:

Executed at _______________________, ____________________

CityState

This ______ day of _____________, 2019.

 

 12 

 

EXHIBIT A

INVESTOR QUESTIONNAIRE

 

 A-1 

 

EXHIBIT B

“BAD ACTOR” QUESTIONNAIRE

 

 B-1 

 

EXHIBIT C

RISK FACTORS

 



 C-1 

 

 